 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT
 9                             EASTERN DISTRICT OF CALIFORNIA
10

11
     MICHAEL PRICE,                                      Case No. 1:18-cv-01146-DAD-EPG (PC)
12
                                           Plaintiff, ORDER GRANTING DEFENDANT’S
13                                                    THIRD MOTION TO MODIFY
                   v.                                 SCHEDULING ORDER
14
                                                         (ECF No. 60)
15   D. DIAZ,
16                                      Defendant.
17

18        Good cause appearing, Defendant Diaz’s third motion to modify the discovery and

19   scheduling order is GRANTED. The non-expert discovery and dispositive motion deadlines are

20   VACATED. The deadlines will be reset, if necessary, following resolution of Diaz’s discovery

21   motion filed on November 22, 2019 (ECF No. 56).

22        All other dates and deadlines remain as previously set.

23
     IT IS SO ORDERED.
24

25      Dated:    January 2, 2020                             /s/
                                                         UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                     1
                                                                        Order (1:18-cv-01146-DAD-EPG)
